Name: 1999/571/EC: Commission Decision of 28 July 1999 recognising the fully operational character of the Austrian data base for bovine animals (notified under document number C(1999) 2478) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  health;  foodstuff;  means of agricultural production;  Europe;  information technology and data processing;  marketing
 Date Published: 1999-08-17

 Avis juridique important|31999D05711999/571/EC: Commission Decision of 28 July 1999 recognising the fully operational character of the Austrian data base for bovine animals (notified under document number C(1999) 2478) (Text with EEA relevance) Official Journal L 217 , 17/08/1999 P. 0062 - 0062COMMISSION DECISIONof 28 July 1999recognising the fully operational character of the Austrian data base for bovine animals(notified under document number C(1999) 2478)(Text with EEA relevance)(1999/571/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 820/97 of 21 April 1997 establishing a system for the identification and registration of bovine animals and regarding the labelling of beef and beef products(1), and in particular the first indent of Article 6;Having regard to the request submitted by Austria,(1) Whereas on 23 February 1999 the Austrian authorities have submitted to the Commission a request asking for recognition of the fully operational character of the data base of Austria that forms part of the system for the identification and registration of bovine animals in Austria; whereas this request was accompanied by appropriate information that was updated on the 11 June 1999;(2) Whereas Austrian authorities have undertaken the commitment to improve the reliability of this data base ensuring in particular that: (a) all kind of movements shall be recorded in the data base, (b) the competent authorities will take measures as to be able to promptly correct any errors or deficiencies which could be detected automatically or following the appropriate on the spot inspections, (c) measures will be implemented in order to improve their current provisions regarding reidentification of bovine animals in case of lots eartags as to comply with the provisions of Regulation (EC) No 820/97, (d) measures will be taken to ensure full involvement of the veterinary authorities on the implementation of the provisions of Regulation (EC) No 820/97, (e) measures will be taken to enforce the current provisions of the national legislation regarding notification delays of all movements (seven days), (f) measures will be taken to ensure validation procedure of passeports by official veterinarians, (g) measures should be introduced to ensure etablished follow-up procedures in order to fully comply the provisions of Regulation (EC) No 2630/97(2) and, (h) the competent authority shall take measures to improve the security conditions provided for the contingency data base; whereas Austrian authorities have undertaken the commitment to implement those improvement measures at the latest by 30 September 1999; whereas Austrian authorities have undertaken the commitment to inform the Commission in the event of any problems occuring during the implementation period of the above mentioned measures;(3) Whereas in view of the evaluation of the situation in Austria, it is appropriate to recognise the fully operational character of the data base for the bovine animals,HAS ADOPTED THIS DECISION:Article 1The Austrian database for bovine animals is recognised as fully operational from 1 October 1999.Article 2This Decision is addressed to the Republic of Austria.Done at Brussels, 28 July 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 117, 7.5.1997, p. 1.(2) OJ L 354, 30.12.1997, p. 23.